Cos, J.,
delivered tbe opinion of tbe court.
Jefferson J ones, an aged negro, was a passenger on one of tbe defendant’s passenger trains from Jackson to Morton. Arriving at Morton in tbe night, be either fell or was jerked down upon tbe depot platform as be attempted to alight, and thereby sustained certain injuries, for which be brought suit and recovered judgment. In his declaration be alleges that defendant so negligently operated its said train as that it did not stop to permit plantiff and other passengers to get off, or, if it stopped at all, which plaintiff denies, said train was so negligently operated as that a reasonable time was not afforded plaintiff and other passengers thereon to get off before the said train was . again negligently set in motion by the defendant; that plaintiff, when he reached the platform of said car, was unable to see and appreciate how fast the train was running, as the said platform was negligently without light, 'and the darkness of the night, together with the blinding effect of coming out of the lighted car, and the plaintiff’s inexperience with moving trains under such circumstances, prevented an appreciation of the danger in getting off the train under the circumstances; that the brakeman or porter, defendant’s servant, whose duty it was to give direction to passengers as to getting off and on said train, then and there, with knowledge of the danger to which he was exposing plaintiff, negligently directed and commanded plaintiff to get off of said train while in motion, and relying upon the superior knowledge of the said servant of the risk of such action, and that he would not (being charged with plaintiff’s safety) 'direct plaintiff to get off said train unless it was safe to do so, and in ignorance of the danger attendant thereon, especially for persons, like plaintiff, having no experience in getting off moving trains, plaintiff obeyed said directions and command, and, taking all precautions then known to plaintiff in pursuance of said direction and command, ■plaintiff attempted to get off of said train while in motion. The declaration further alleges, in substance, that plaintiff, *267acting upon tbe command of defendant’s servant in attempting to get off while tbe train was in motion, caught bold of tbe band rail of tbe steps of said car to get off, and, not being informed by defendant’s servant that tbe effect of so doing would be to drag plaintiff along with said car, was then and there dragged along by said train one hundred feet, tbe servant of defendant whose negligence bad caused plaintiff to attempt to get off standing then and there and seeing plaintiff’s danger, and, with tbe appliances at band to signal tbe engineer to stop tbe train, failed so to do, but allowed tbe engineer to continue to increase tbe speed of tbe train until plaintiff was no longer able to bold on, and was then and there burled by tbe rapidly moving train with great violence upon tbe ground.
This declaration could not possibly have been sustained against a demurrer on tbe ground of contributory negligence, except for tbe averment that plaintiff áttempted to get off tbe moving train in obedience to tbe direction and command of defendant’s servant. TJpon tbe trial it was evident that tbe train came to a full stop, and remained standing for an “interval variously estimated by tbe witnesses at from one to five minutes, though guessed by several witnesses, while tbe watch was held, at a quarter of a minute. Tbe conductor bad time to walk -a car length from tbe ladies’ car to tbe baggage ear, and tbe porter bad time to go from tbe car for negroes to tbe baggage car, take off' two pieces of baggage and put on one, and signal tbe conductor,- “All right,” before tbe train moved. When plaintiff got to tbe platform of tbe car, tbe train was in motion. It was dark. He did not know bow fast tbe train was going, but be knew it was in motion. His companion just ahead of him jumped or stepped off. He went down to the last step with a small grip in bis left band, and, clutching tbe band rail with bis right, attempted to get off on tbe depot platform. He either stepped, fell, or was jerked from tbe step, and was dragged with bis back to tbe engine a short distance by tbe train, until defendant’s porter, seeing be was being *268dragged, shouted to him to turn loose, and got hold of him and pulled him out. There is nothing in the evidence to sustain the allegation that a servant of defendant directed and commanded ¡olaintiff to get off the train while in motion. True it is that plaintiff said he was invited off the train by the flagman, but, in response to'the question, “What did he say to you ?” he responded, “He said, ‘This door.’ ” This clearly was a direction to plaintiff as to which door to leave the car by, and not an invitation to steji off the train. The train was moving east. He got off on the south side, and, clinging to the hand rail with his right hand as he stepped or fell, this inevitably jerked him down backward, and caused him to be dragged hackward until his grip upon the hand rail was loosed. We see nothing in the facts of this case which tends to acquit plaintiff of negligence in getting off the train at the time, in the manner, and under the circumstances shown, and that such-negligence contributed proximately to his injury is certain.

Reversed and remanded.